DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2020 and 11/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 07/17/2020 were reviewed and are acceptable.
Specification
The specification filed on 07/17/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jahnke et al. (US 2018/0261864 A1).
Regarding claim 1, Jahnke et al. discloses an integrated power generation and exhaust processing system (Title) comprising:
a fuel cell system (30) configured to generate power ([0041]) and to separate CO2 included in exhaust output from the fuel cell system ([0044]); and
an exhaust processing system (sequester system 40, [0044]) configured to at least one of sequester or densify CO2 separated from the exhaust output from the fuel cell system ([0045]).
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Farooque et al. (US 2005/0271914 A1).
Regarding claim 1, Farooque et al. discloses an integrated power generation and exhaust processing system (Title) comprising:
a fuel cell system (10) configured to generate power ([0019]) and to separate CO2 included in exhaust output from the fuel cell system ([0023]); and
an exhaust processing system (sequestration processing assembly 51, [0023]) configured to at least one of sequester or densify CO2 separated from the exhaust output from the fuel cell system ([0023]).
Regarding claim 17, Farooque et al. discloses a method of operating a fuel cell system (see e.g. [0017-0023]), comprising:
providing a fuel to a fuel cell system ([0018]);
operating the fuel cell system to generate power and a fuel exhaust stream ([0019-0020]);
separating CO2 from the fuel exhaust stream using a carbon dioxide separation device (22) to generate a CO2 containing exhaust and a purified exhaust ([0023]);

at least one of sequestering or densifying CO2 in the CO2 containing exhaust using the exhaust processing system (as indicated by the name, sequestration processing assembly 51).
	Allowable Subject Matter
Claim 20 is allowed.
Claim(s) 2-16 and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and/or indication of allowable subject matter:
The present invention is related to, inter alia, an integrated power generation and exhaust processing system, and related method of operating a fuel cell system, comprising:
(claim 2) a reservoir configured to reduce an amount of exhaust backpressure applied to the fuel cell system;
(claim 7) a central processing unit configured to determine an amount of CO2 in the exhaust output from the fuel cell system based on a measurement by a sensor configured to measure a characteristic of a fuel that is provided to the fuel cell system;
(claim 8) a CO2 processor configured to chemically convert the CO2 into solid calcium carbonate;
(claim 9) the fuel cell system comprises a solid oxide fuel cell stack;
(claims 10 and 18) at least one heat exchanger configured to heat fuel provided to the fuel cell system using heat from at least one of a condenser or a compressor;
(claim 19) the fuel cell system is located on a ship; and
(claim 20) providing the separated CO2 such that Na2CO3 and Ca(OH)2 react to precipitate solid CaCO3.
Farooque et al. (US 2005/0271914 A1) is considered to be the closest relevant prior art to dependent claims 2, 7-10, 18-19 and independent claim 20.  Farooque et al. discloses most of the claim limitations as set forth above.  
However, Farooque et al. does not disclose, teach, fairly suggest, nor render obvious the recited limitations, as noted above, for the following reasons:
(claim 2) Farooque et al. explicitly discloses that the exhaust processing system (51) is significantly downstream of the fuel cell system (as shown in e.g. Fig 1), and thus there does not appear to be any reasonable basis for the skilled artisan to be concerned with exhaust backpressure;
(claim 7) Farooque et al. explicitly discloses measuring CO2 concentrations in the exhaust (see e.g. [0035-0036]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards such measurements being based upon characteristics of the fuel provided to the fuel cell system;
(claim 8 and 20) Farooque et al. merely suggests disposing of CO2 into deep saline formations or depleted oil and gas wells ([0026]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards forming solid calcium carbonate;
(claim 9) Farooque et al. explicitly discloses that the fuel cell system is carbonate fuel cell ([0009]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards a solid oxide fuel cell system due to the differences in chemical reactions;
(claims 10 and 18) Farooque et al. explicitly discloses that the exhaust processing system (51) is significantly downstream of the fuel cell system (as shown in e.g. Fig 1), and thus there does not appear to be any reasonable basis for the skilled artisan to be concerned with a heat exchanger in the exhaust processing system that would heat fuel provided to the fuel cell system;
(claim 19) there does not appear to be any reasonable basis for the skilled artisan to be directed towards utilizing the disclosed system on a ship.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adams, II et al. (US 2010/0279181 A1) discloses systems and methods for separation of carbon dioxide and water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        01/26/2022